
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 1448
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Act of August 9, 1955, to
		  authorize the Coquille Indian Tribe, the Confederated Tribes of Siletz Indians,
		  the Confederated Tribes of the Coos, Lower Umpqua, and Siuslaw, the Klamath
		  Tribes, and the Burns Paiute Tribe to obtain 99-year lease authority for trust
		  land.
	
	
		1.Leases of restricted landSubsection (a) of the first section of the
			 Act of August 9, 1955 (25 U.S.C. 415(a)), is amended in the second sentence by
			 inserting land held in trust for the Coquille Indian Tribe, land held in
			 trust for the Confederated Tribes of Siletz Indians, land held in trust for the
			 Confederated Tribes of the Coos, Lower Umpqua, and Siuslaw Indians, land held
			 in trust for the Klamath Tribes, and land held in trust for the Burns Paiute
			 Tribe, after lands held in trust for the Confederated Tribes of
			 the Warm Springs Reservation of Oregon,.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
